Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154527(107)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  COALITION PROTECTING AUTO NO-FAULT,                                                                       Joan L. Larsen,
  MARTHA E. LEVANDOWSKI, GERALD E.                                                                                    Justices
  CLARK, MARY ELLEN CLARK, A. MICHAEL
  DELLER, PAULINA M. DELLER and M. THOMAS
  DELLER,
            Plaintiffs-Appellants,
  and
  BRAIN INJURY ASSOCIATION OF
  MICHIGAN, ILENE IKENS, RICHARD IKENS,
  KENNETH WISSER, SUSAN WISSER,
  GREGORY WOLFE and KAREN WOLFE,
            Plaintiffs-Appellees,
                                                                    SC: 154527
  v                                                                 COA: 314310
                                                                    Ingham CC: 12-000068-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the joint motion of the Michigan Association of
  Broadcasters and the Michigan Press Association to participate as amici curiae and to file
  an amicus brief in support of the application for leave to appeal is GRANTED. The
  amicus brief submitted on December 1, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 17, 2016
                                                                               Clerk